Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 28-33, 36, 38-43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable by US 20120151466 A1 to Fadell et al. (“Fadell”).

As to claim 28, Fadell teaches a method, comprising: receiving, at a server, a request for a programming event for a media device (¶0031, portable media device 110 can request updated content from the media host device 102 or the media store server 108. Updated content is digital data that is to be provided to the portable media device 110. In one embodiment, the updated content can be newly available data at the media host device 102, or simply different data from the media host device 102. In order for the portable media device 110 be able to connect through the one or more networks); in response to receiving the request: updating, by the server, based on the request received, data designated to be received by the media device during next synchronization between the server and the media device, wherein transmitting the data to the media device is delayed until the next synchronization (¶0048, update between different electronic devices is known as synchronization. In the course of updating (e.g., synchronizing) content at a portable media device with content from an associated media host over a network, one or more screens can be presented on a display of the portable media device. These screens can be provided for various purposes, for example: (1) to initiate synchronization, (2) to configure synchronization parameters; and/or (3) to select content for synchronization, ¶0047, a delay can be imposed prior to again performing the decision 402. On the other hand, when the decision 404 determines that an automatic update should be performed at this time, the operations 308-328 discussed above with respect to FIGS. 3A and 3B can be performed at block 406. Thereafter, the automatic content update process 400 returns to repeat the decision 402 so that subsequent automatic content updates can be similarly processed, though a delay can be imposed prior to again performing the decision); transmitting, by the server, a message to the media device to inform the media device that the data designated to be received by the media device during next synchronization has been updated (¶0043, the content update instructions could also inform the portable media device on how or where to store the newly received content); and in response to receiving, by the server, the synchronization request from the media device: transmitting, by the server, the data designated to be received by the media device to the media device (¶0058, certain media information from the media database 610 within the host computer 602 can be sent to the media database 622 within the media player 604 over the connection or link 618. Still further, playlists identifying certain of the media items can also be sent by the management module 606 over the network connection 618 to the media store 620 or the media database 622 within the media player 604).
As to claim 29, Fadell teaches the method of Claim 28, further comprising, establishing, by the server, a new connection between the server and the media device dedicated to synchronization with the media device (¶0049, the user of the portable media device can interact with a user interface so as to select the "Sync Now" item 502. By selecting the "Sync Now" item 502, the user is requesting that the portable media device now be synchronized with an associated media host device. In other words, the selection of the "Sync Now" item 502 from the menu screen 500 operates as a manual request for synchronization of the portable media device with the associated media host device. As an example, in response to the selection of the "Sync Now" item 502, the manual content update process 300 illustrated in FIGS. 3A and 3B can be performed) .
As to claim 30, Fadell teaches the method of Claim 29, further comprising ending, by the server, the new connection that was dedicated for the synchronization with the media device, after transmitting, by the server, the data to the media device (Fig. 3A, ¶0041).
As to claim 31, Fadell teaches the method of Claim 28, wherein the updating, comprises, updating by the server, a database table on a storage that stores the data to be received by the media device, wherein the storage is connected to the server (Fig. 1).
As to claim 32, Fadell teaches the method of Claim 31, wherein the synchronization includes synchronizing the data stored in the storage connected to the server with data stored in a storage of the media device (¶0043, ¶0047, ¶0048).
As to claim 33, Fadell teaches the method of Claim 28, further comprising: maintaining, by the server, a constant connection to the media device; and reconnecting the connection automatically to the media device when the connection is dropped (Fig. 3B, ¶0047).
As to claim 36, Fadell teaches the method of Claim 28, wherein, in response to receiving by the media device, the data transmitted by the server: causing the media device to store the data received to its own storage; and causing the media device to retrieve the data from the storage and display it on a display screen connected to the media device upon receiving a request for playing the data (Fig. 6, ¶0058).

As to claim 38, see the rejection of claim 28.
As to claim 39, see the rejection of claim 29.
As to claim 40, see the rejection of claim 30.
As to claim 41, see the rejection of claim 31.
As to claim 42, see the rejection of claim 32.
As to claim 43, see the rejection of claim 33.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 34, 35, 37, 44, 45 and 47 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fadell as applied to claims 28 above, and further in view of US 20070255809 A1 to Chiba et al. (“Chiba”).


As to claim 34, Fadell teaches the method of Claim 28, Fadell does not teach wherein the transmitting the data to the media device includes retransmitting to the media device on a periodic time interval until the delivery of the data is successful or until a retransmit limit is reached. Chiba teaches wherein the transmitting the data to the media device includes retransmitting to the media device on a periodic time interval until the delivery of the data is successful or until a retransmit limit is reached (Fig. 6, ¶0092-0096, ¶0109-0130, constant reconnection until the upper waiting limit parameter used to decide a waiting time for initial connection, authenticated or failure, wait a time then retry, reaches upper limit then failed).  In view of the teachings of Chiba, it would have been obvious before the effective filing date of the invention to modify the teachings of Fadell.  The suggestion/motivation would be to provide a mechanism that assures to allow the user of the controlling apparatus to access an in-home device, and it is necessary to connect the registered in home device in the state that the controlling apparatus can constantly access the in-home device to make sure the users request is fulfilled.
As to claim 35,  Fadell and Chiba teaches the method of Claim 34, further comprising, in response to the retransmit limit being reached, causing a delivery failed notification to be received by the media device (Chiba, ¶0118, ¶0135, 0161, message of disconnection and failure). 
As to claim 37, Fadell teaches the method of Claim 28,  Fadell does not teach wherein, the request received at a server includes a wishlist, wherein the wishlist includes a plurality of programming events that are designated to be received by the media device when the programming events are available for broadcast.  Chiba teaches wherein, the request received at a server includes a wishlist, wherein the wishlist includes a plurality of programming events that are designated to be received by the media device when the programming events are available for broadcast (¶0158, DVR recording list).  In view of the teachings of Chiba, it would have been obvious before the effective filing date of the invention to modify the teachings of Fadell.  The suggestion/motivation would be to provide a mechanism that assures to allow the user of the controlling apparatus to access an in-home device, and it is necessary to connect the registered in home device in the state that the controlling apparatus can constantly access the in-home device to make sure the users request is fulfilled.
As to claim 44, see the rejection of claim 34.
As to claim 45, see the rejection of claim 35.
As to claim 47, see the rejection of claim 37.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694. The examiner can normally be reached M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421